In an action to *717recover damages for personal injuries, etc., the defendants appeal from (1) a judgment of the Supreme Court, Rockland County (Garvey, J.), dated February 16, 2010, which, upon jury verdicts on the issues of liability and damages, is in favor of the infant plaintiff Hope L. Ciganek in the principal sum of $140,000, and (2) an order of the same court entered July 8, 2010, which, inter alia, denied their motion pursuant to CPLR 4404 to set aside the judgment on the ground that the damage awards were excessive.
Ordered that the judgment and the order are affirmed, with one bill of costs.
Under the circumstances of this case, and taking into consideration the nature and the extent of the infant plaintiffs injuries, the damages awards for past and future pain and suffering do not deviate materially from what would be considered reasonable compensation (see CPLR 5501 [c]).
The defendants’ remaining contentions are without merit. Angiolillo, J.P, Florio, Lott and Austin, JJ., concur.